Citation Nr: 0208530	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from October 1951 to 
June 1954.  

The veteran was previously denied service connection for PTSD 
in a December 1993 rating action, which was subsequently 
confirmed in December 1994 and August 1995 decisions.  The 
current appeal arises from an April 1999 rating action 
entered by the Department of Veterans Affairs (VA) regional 
office (RO) in San Juan, Puerto Rico.  It was perfected for 
appeal in November 1999, after which it was eventually 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
PTSD in decisions dated in December 1993, December 1994 and 
August 1995.

2.  At the time of these prior decisions, the evidence did 
not establish that the veteran had PTSD; subsequently, in 
August 1995, the veteran withdrew his claim for service 
connection for PTSD.

3.  Evidence added to the record since August 1995 includes 
private psychiatric evaluation reports and VA treatment 
records which reflect diagnoses of PTSD.  

4.  The evidence added to the record since the 1995 bears 
directly and substantially upon the specific matter under 
consideration and in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of that claim.





CONCLUSION OF LAW

Evidence received since 1995 is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

As mentioned in the Introduction, the claim for service 
connection for PTSD was first addressed by the RO in a 
December 1993 rating action.  The evidence at that time 
showed that the veteran, who apparently served as a rifleman 
in Korea between May 1952 and June 1953, had carried a 
diagnosis of schizophrenia for many decades.  (Indeed, he was 
service connected for schizophrenia in a 1968 rating action, 
but this benefit was severed in 1975, a decision upheld by 
the Board in 1977.)  Accompanying the veteran's original 1993 
claim for benefits based on PTSD, was a September 1993 report 
of a psychiatric evaluation prepared by a private physician.  
Since this report did not reflect a diagnosis of PTSD, 
however, the veteran's claim was denied.  

The veteran eventually perfected an appeal with respect to 
this denial of benefits, and during the course of doing so, 
he submitted a second private psychiatric evaluation.  This 
evaluation report was prepared by a different physician and 
dated in January 1994.  It concluded with a diagnosis of both 
PTSD and schizophrenia.  Thereafter, the veteran was 
scheduled for an examination for VA purposes, which was 
conducted by a board of three physicians.  This evaluation 
was completed in October 1994, and it was the unanimous 
opinion of these three physicians, "that the veteran does 
not present symptoms that could warrant the diagnosis of 
P.T.S.D."  Following receipt of this report, the RO, in 
December 1994, confirmed its previous decision to deny the 
veteran's claim.  This decision was confirmed yet again in 
August 1995, after the veteran submitted another (April 1995) 
private psychiatric evaluation which also failed to show a 
diagnosis of PTSD.  

Subsequently, the veteran's appeal was readied for transfer 
to the Board in Washington, DC.  In an August 1995 statement, 
however, the veteran withdrew his appeal, and therefore, the 
decisions by the RO to deny service connection for PTSD 
became final.  The veteran's present attempt to reopen his 
claim for benefits was received in October 1998.  It is from 
the RO's denial of this attempt that the current appeal 
arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in October 1998, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the 
veteran's previous claim was denied includes private 
psychiatric evaluation reports dated in 1998 and 2000, VA 
treatment records dated from the 1970's to the present, and 
the report of an examination conducted for VA purposes in 
March 1999.  The private evaluation reports, from different 
physicians than those whose reports were previously 
considered, both conclude with a diagnosis of PTSD.  
Likewise, some of the recent VA outpatient treatment records 
reflect diagnoses that include PTSD.  Although not all of the 
additional medical evidence obtained since the claim was 
previously denied reflects that the veteran is considered to 
have PTSD, at this stage of the claim process, it is not the 
function of the Board to begin to weigh all the evidence to 
ascertain whether it preponderates for or against entitlement 
to service connection or whether it is in relative equipoise 
on that question.  Rather, the Board must simply determine 
whether any of the evidence obtained since the final prior 
denial meets the definition of that which is new and 
material.  If any evidence is new and material, the claim is 
reopened, and the underlying claim for service connection may 
be addressed with consideration given to all the evidence of 
record.  

Since the evidence added to the record after the claim was 
previously denied includes reports from a variety of 
additional physicians, both VA and private, who have 
concluded the veteran has PTSD, the Board believes this 
evidence must be considered to bear directly and 
substantially upon the specific matter under consideration 
and of such significance that it must be considered together 
with all the evidence to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for PTSD is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for PTSD, the 
Board has determined that further development is required 
before proceeding to consider the merits of the underlying 
claim.  Accordingly, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this matter.


ORDER

To the extent that it has been determined new and material 
evidence was submitted to reopen the claim for service 
connection for PTSD, the appeal is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

